DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed March 13, 2019. 

Examiner Comment
	The requirement below sets forth both a requirement for election between distinct inventions, as well as a requirement for election between distinct species. In order to be complete, a response must include both (i) an election of the invention to be examined (and identification of the claims encompassing the elected invention), and (ii) an election of the species to be examined (and identification of the claims encompassing the elected species). See the section titled “Conclusion” for further details. 

Election/Restrictions
(Restriction)
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-47, drawn to a method of performing a dispatched consumer-to-store logistics operation, classified in G06Q 10/0837.
Group II. Claims 48-112, drawn to a method of performing a dispatched swap logistics operation, classified in G06Q 10/0837.

The inventions are distinct, each from the other because of the following reasons:

I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and are mutually exclusive. For example, the invention as claimed in claim 1 requires a method of performing a dispatched consumer to store return logistics operation related to an item being replaced and using a modular autonomous bot apparatus assembly and a dispatch server, and receiving, by the modular cargo storage system, the item being replaced in the payload area within the modular cargo storage system; receiving, by the modular cargo storage system, return documentation provided by the authorized supplier of the item being return, the return documentation indicating the item being replaced is authorized to be returned in accordance with a return transaction order received by the dispatch server;.  Conversely, the invention as claimed in claim 48 requires a method of performing a dispatched swap logistics operation related to an item being replaced being swapped for a replacement item and using a modular autonomous bot apparatus assembly and a dispatch server, and receiving identifier information on the replacement item and receiving, by the modular cargo storage system, the replacement item in a payload area for the swap logistics operation, and monitoring, by the modular mobile autonomy control module, an exchange of the replacement item from the payload area of the modular cargo storage system with the item being replaced.
The distinct features of each claim represent mutually exclusive characteristics having different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

(Species)
If Applicant elects Group I: 
Should Applicant elect group I, Applicant must also elect one of the following patentably distinct species. Within claims 1-47 there exists multiple groups to patentably distinct species labeled as Groups A-L. Applicant is required under 35 U.S.C. 121 to elect a single patentably distinct species from each patentably distinct group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The patentably distinct groups of species and patentably distinct species are as follows (a sample election is provided below on page 17):

Group A
Species (i): Claim 2 drawn to a notifying step comprising of generating a display alert for the supplier. 
Species (ii): Claim 3 drawn to a notifying step comprising of generating an audio notification for the supplier. 

Group B
Species (i): Claim 4 drawn to a notifying step comprises transmitting a pickup notification message to an external wireless node once the modular autonomous bot apparatus assembly is within the threshold notification range of the pickup location identified by the designated pickup information. 
Species (ii): Claim 5 drawn to a notifying step comprises transmitting a pickup notification message to an external wireless node after the modular autonomous bot apparatus assembly moves from the origin location. 

Group C
Species (i): Claim 11 drawn to generating a log entry in a custodial inventory data structure when the item being replaced is detected to be within the modular cargo storage system.
Species (ii): Claim 12 drawn to capturing sensor data from the one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system.
Species (iii): Claim 14 drawn to generating barcode scan data related to item being replaced as the item being replaced is received within the modular cargo storage system using a barcode scanner as one of the one or more sensors.

Group D
Species (i): Claim 15 drawn to generating image data related to item being replaced as the item being replaced is received within the modular cargo storage system using a camera as one of the one or more sensors.
Species (ii): Claim 16 drawn to generating video data related to item being replaced as the item being replaced is received within the modular cargo storage system using a video camera as one of the one or more sensors.
Species (iii): Claim 17 drawn to capturing audio data using a microphone as one of the one or more sensors disposed to record sound within and proximate to the modular cargo storage system as the item being replaced is received within the modular cargo storage system.

Group E
Species (i): Claim 18 drawn to detecting movement of a wireless node associated with the item being replaced based upon a plurality of signals broadcast from the wireless node associated with the item being replaced.
Species (ii): Claim 19 drawn to detecting a change in location of a wireless node associated with the item being replaced from outside the modular cargo storage system to inside the modular cargo storage system.

Group F
Species (i): Claim 20 drawn to notifying, by the modular mobile autonomy control module, a retail entity at the origin location of an approaching delivery for the item being replaced once the modular autonomous bot apparatus assembly is within a threshold notification range of the origin location.
Species (ii): Claim 21 drawn to notifying, by the modular mobile autonomy control module, a retail entity at the origin location about delivery of the item being replaced after the modular autonomous bot apparatus assembly arrives at the origin location.
Species (iii): Claim 22 drawn to notifying, by the modular mobile autonomy control module, the authorized supplier about delivery of the item being replaced after the modular autonomous bot apparatus assembly arrives at the origin location.

Group G
Species (i): Claim 24 drawn to wherein the pathway obstacle comprises an actuated door controlled by the wireless building facility node.
Species (ii): Claim 25 drawn to wherein the pathway obstacle comprises an actuated elevator controlled by the wireless building facility node.
Species (iii): Claim 26 drawn to wherein the pathway obstacle comprises an actuated lock controlled by the wireless building facility node.

Group H
Species (i): Claim 29 drawn to wherein the pathway obstacle comprises a manually actuated door.
Species (ii): Claim 30 drawn to wherein the pathway obstacle comprises a manually actuated elevator.
Species (iii): Claim 31 drawn to wherein the pathway obstacle comprises a manually actuated lock.

Group I
Species (i): Claim 35 drawn to by the modular mobile autonomy control module, the actuated cargo door comprises actuating an actuated joint on the actuated cargo door to cause the actuated cargo door to move from the closed position to the open position.
Species (ii): Claim 36 drawn to wherein actuating, by the modular mobile autonomy control module, the actuated cargo door further comprises actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position.
Species (iii): Claim 37 drawn to wherein the providing step comprises actuating, by the modular mobile autonomy control module, an actuated sliding arm disposed on the modular cargo storage system to move the item being replaced into the payload area within the modular cargo storage system.
Species (iii): Claim 38 drawn to wherein the providing step comprises actuating, by the modular mobile autonomy control module, an actuated grabbing arm disposed on the modular cargo storage system to grab and move the item being replaced into the payload area within the modular cargo storage system as part of receiving the item being replaced.
Species (iii): Claim 39 drawn to wherein the providing step comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the item being replaced on the actuated belt surface to move within the payload area as part of receiving the item being replaced.

Group J
Species (i): Claim 40 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module is provided by the return entity through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module.
Species (ii): Claim 43 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module is provided by the return entity through an external wireless node disposed external to the modular autonomous bot apparatus assembly.

Group K
Species (i): Claim 41 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module comprises an access code provided by the return entity through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module.
Species (ii): Claim 42 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the return entity through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module.

Group L
Species (i): Claim 44 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module comprises an access code provided by the return entity through the external wireless node disposed external to the modular autonomous bot apparatus assembly.
Species (ii): Claim 45 drawn to wherein the supplier authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the return entity through the external wireless node disposed external to the modular autonomous bot apparatus assembly.

If Applicant elects Group II: 
Should Applicant elect group II, Applicant must also elect one of the following patentably distinct species. Within claims 48-112 there exists multiple groups to patentably distinct species labeled as Groups A-J. Applicant is required under 35 U.S.C. 121 to elect a single patentably distinct species from each patentably distinct group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The patentably distinct groups of species and patentably distinct species are as follows:
Group A
Species (i): Claim 50 drawn to generating a display alert for the authorized delivery recipient of the replacement item on a display on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the designated swap location identified by the designated pickup information.
Species (ii): Claim 51 drawn to generating an audio notification for the authorized delivery recipient of the replacement item on a speaker on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within the threshold notification range of the designated swap location identified by the designated pickup information.

Species (iii): Claim 52 drawn to transmitting a delivery notification message to an external wireless node once the modular autonomous bot apparatus assembly is within the threshold notification range of the designated swap location identified by the designated pickup information, the external wireless node being related to the authorized delivery recipient of the replacement item according to the designated pickup information.

Group B
Species (i): Claim 56 drawn to the modular mobility base to continue moving to the designated swap location to complete the dispatched swap logistics operation unless the responsive confirmation from the authorized delivery recipient indicates that the item being replaced should not be picked up at the designated swap location.
Species (ii): Claim 57 drawn to the modular mobility base to continue moving to the designated swap location to complete the dispatched swap logistics operation unless the responsive confirmation from the authorized delivery recipient indicates that the replacement item should not be delivered at the designated swap location.

Group C
Species (i): Claim 61 drawn to generating a log entry in a custodial inventory data structure when the replacement item is detected to be removed from the modular cargo storage system and the item being replaced is detected to be within the modular cargo storage system
Species (ii): Claim 62 drawn to capturing sensor data from the one or more sensors on at least one of the modular mobile autonomy control module and the modular cargo storage system
Species (iii): Claim 64 drawn to generating barcode scan data related to the item being replaced and the replacement item as the item being replaced is swapped in for the replacement item that is removed from within the modular cargo storage system using a barcode scanner as one of the one or more sensors
Species (iv): Claim 65 drawn to generating image data related to item being replaced and the replacement item as the item being replaced is swapped in for the replacement item that is removed from within the modular cargo storage system using a camera as one of the one or more sensors
Species (v): Claim 66 drawn to generating video data related to item being replaced and the replacement item as the item being replaced is swapped in for the replacement item that is removed from within the modular cargo storage system using a video camera as one of the one or more sensors
Species (vi): Claim 67 drawn to capturing audio data using a microphone as one of the one or more sensors disposed to record sound within and proximate to the modular cargo storage system as the item being replaced is swapped in for the replacement item that is removed from within the modular cargo storage system
Species (vii): Claims 68, 69, 70, 71 drawn to detecting movement of a wireless node associated with the item being replaced.

Group D
Species (i): Claim 75 drawn to wherein the pathway obstacle comprises an actuated door controlled by the wireless building facility node.
Species (ii): Claim 76 drawn to wherein the pathway obstacle comprises an actuated elevator controlled by the wireless building facility node.
Species (iii): Claim 77 drawn to wherein the pathway obstacle comprises an actuated lock controlled by the wireless building facility node.

Group E
Species (i): Claim 80 drawn to wherein the pathway obstacle comprises a manually actuated door.
Species (ii): Claim 81 drawn to wherein the pathway obstacle comprises a manually actuated elevator.
Species (iii): Claim 82 drawn to wherein the pathway obstacle comprises a manually actuated lock.

Group F
Species (i): Claim 86 drawn to actuating an actuated joint on the actuated cargo door to cause the actuated cargo door to move from the closed position to the open position.
Species (ii): Claim 87 drawn to actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position.
Species (iii): Claim 88 drawn to an actuated sliding arm disposed on the modular cargo storage system to move the item being replaced into the payload area within the modular cargo storage system.
Species (iv): Claim 89 drawn to an actuated grabbing arm disposed on the modular cargo storage system to grab and move the item being replaced into the payload area within the modular cargo storage system as part of receiving the item being replaced.
Species (v): Claim 90 drawn to an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within the payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the item being replaced as placed on the actuated belt surface to move within the payload area

Group G
Species (i): Claim 93 drawn to actuating an actuated joint on the actuated cargo door to cause the actuated cargo door to move from the closed position to the open position.
Species (ii): Claim 94 drawn to actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position.
Species (iii): Claim 95 drawn to actuating, by the modular mobile autonomy control module, an actuated sliding arm disposed on the modular cargo storage system to move the replacement item out from the payload area within the modular cargo storage system.
Species (iv): Claim 98 drawn to an actuated grabbing arm disposed on the modular cargo storage system to move the item being replaced into the payload area within the modular cargo storage system.
Species (v): Claim 100 drawn to an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within the payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the item being replaced as placed on the actuated belt surface to move into the payload area.

Group H
Species (i): Claim 101 drawn to wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module.

Group H’ Species (i)
Species (i): Claim 102 drawn to an access code provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module.
Species (ii): Claim 103 drawn to a biometric input provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module.

Species (ii): Claim 104 drawn to wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through an external wireless node disposed external to the modular autonomous bot apparatus assembly.
Group H’(ii)
Species (i): Claim 105 drawn to an access code provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly.
Species (ii): Claim 106 drawn to a biometric input provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly.

Group I
Species (i): Claim 109 drawn to wherein the designated swap location comprises a fixed address where the authorized delivery recipient receives the replacement item and provides the item being replaced within the mobile cargo storage system as part of dispatched swap logistics operation.
Species (ii): Claim 110 drawn to wherein the designated swap location comprises a mobile location where the authorized delivery recipient receives the replacement item and 

Group J
Species (i): Claim 111 drawn to an unload assistance request to the retail entity once the modular autonomous bot apparatus assembly is within a threshold notification range of the origin location.
Species (ii): Claim 112 drawn to an unload assistance request to the retail entity after the modular autonomous bot apparatus assembly arrives at the origin location.

The species are independent or distinct because the different species have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent and materially distinct subject matters, which require unique considerations with respect to the applicable prior art as well as requiring uniquely different fields of search (e.g. for employing different search queries, consulting searching different classes/subclasses). The distinct focus of the various species raises distinct and unique considerations with respect to the prior art such that the body of art applied to one species would not, at least partially, be applicable to the other remaining species. Lastly, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) (or 112, first paragraph).  
SAMPLE ELECTION 
Applicant elects the following species (with/without) traverse for examination on the merits:
Group I: (A)(i), (B)(i), (C)(i), (D)(i), (E)(ii), (F)(i), (G)(ii), (H)(i), (I)(iii), (J)(i), (K)(i), (L)(i).  
Electing species from each group as above would result in claims 1, 2, 4, 11, 15, 19, 20, 25, 29, 37, 40, 41, and 44 being examined on the merits.  

Conclusion 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628